DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1 and 13 have been amended by Applicant. Claim 14 has been cancelled by Applicant and new claim 22 has been added. Claims 1-13, 15-18, and 20-22 are currently pending.  

 Response to Arguments
Claim Rejections under 35 U.S.C. 103
The rejection of claims 1-2, 6-7, 9, 12-13, 15-18, and 20, under 35 U.S.C. 103, as being unpatentable over Antonakakis et al. (US 20140157414 A1) in view of Bilge et al., “EXPOSURE: Finding Malicious Domains Using Passive DNS Analysis” is herein maintained. The alternate rejection of claims 1-2, 6-7, 9, and 12-13, and 15-18, and 20, under 35 U.S.C. 103, as being unpatentable over Antonakakis in view of Bilge in further view of O’Leary et al. (US 20160065535 A1) is also maintained. 
The rejection of claim 14 is moot in view of Applicant’s cancellation of said claim. [Note
The rejection of claims 3-5 and 10-11, under 35 U.S.C. 103, as being unpatentable over Antonakakis et al. (US 20140157414 A1) in view of Bilge et al., “EXPOSURE: Finding Malicious Domains Using Passive DNS Analysis”, in further view of Dixon et al. (US 20060253582 A1) is herein maintained. The alternate rejection of claims 3-5 and 10-11, under 35 U.S.C. 103, as being unpatentable over Antonakakis in view of Bilge in further view of O’Leary, in further view of Dixon is also maintained.
The rejection of claim 8, under 35 U.S.C. 103, as being unpatentable over Antonakakis et al. (US 20140157414 A1) in view of Bilge et al., “EXPOSURE: Finding Malicious Domains Using Passive DNS Analysis”, is herein maintained. The alternate rejection of claim 8, under 35 U.S.C. 103, as being unpatentable over Antonakakis in view of Bilge, in further view of O’Leary, in further view of Dixon et al. (US 20060253582 A1), is also maintained.
 The rejection of claim 21, under 35 U.S.C. 103, as being unpatentable over Antonakakis in view of Bilge in further view of O’Leary, in further view of Dixon (US 20060253582 A1).

Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.

Regarding unamended claim 1, Applicant argues (in page 8 of Applicant’s Remarks) “…it is Applicants' opinion that Antonakakis does not teach any selection of new domain names by the characteristic that they remained active at the end of the epoch and that only those selected domain names are analyzed.”
 “The same argument is asserted by Applicants against the teachings of Bilge - although Bilge uses Time based features to assess whether a domain should be suspected as malicious or not, but Bilge does not teach the above feature that domain names detected as newly appearing are checked if they remained active at the end of the predetermined time period, and only those who remained active are analyzed. Applicants respectfully submit that neither Antonakakis nor Bilge or O'Leary teaches at least the above specific features, and consequently the combination of Antonakakis with Bilge and O'Leary does not teach them either.”

Regarding claim 1 (as amended), Applicant argues (in page 9 of Applicant’s Remarks) “[t]he amended Claim 1 is now clearer and emphasizing the limitations of selecting a sub-group of the detected newly appearing domain names in the predetermined time frame, and that this sub-group includes new domain names which remained active at the end of the pre-determined time frame. These selected domain names go through the steps of feature extraction and reputation score calculation. These amended claim features clearly distinguish the claimed invention from the methods of Antonakakis, Bilge and O'Leary, as none of them performs a selection from the new domain names by the characteristic of remaining active at the end of the pre-determined period, and that those selected domain names out of the new domain names are being analyzed. Following the above amendment and arguments, Applicants respectfully submit that since neither Antonakakis nor Bilge or O'Leary teaches these features, no feasible and permissible combination thereof would teach the claimed invention of amended Claim 1…”.

Applicant’s arguments regarding Antonakakis are moot in view of applicant’s amendments to claim 1 reciting – inter alia – “…, each of the detected domain names selected for said sub-group is identified as remaining active after said predetermined time frame;”. [Emphasis added].

	As stated in the current rejection of claim 1 (as amended) Examiner respectfully maintains that Antonakakis teaches instructions for selecting, at the end of said predetermined time frame, a sub-group of said detected domain names, …. To that extent, Antonkakakis Paragraphs [0005] and [0015] teaches new domain names detected in monitored DNS traffic streams; Antonakakis, Paragraph [0015] further teaches “a stream of DNS traffic can be monitored, and at the end of an epoch, each domain name or d’KB (e.g., all unknown domains) extracted from the query/response streams can be mapped into a feature vector.; and Antonakakis, Paragraph [0010] teaches “At the end of each epoch, system 300 can summarize the DNS traffic related to a given domain name d by computing, a number of statistical features”. Antonakakis teaches monitoring a stream of DNS traffic wherein at the end of a predefined epoch each domain name or all unknown domains are extracted from the stream and mapped into a feature vector. Accordingly, Examiner respectfully maintains that Antonkakis, Paragraphs [0010] and [0015] read on selecting at the end of a predetermined time frame a sub-group of domain names, the larger group being extracting from the stream 

	However, as stated in the current rejection of claim 1 (as amended), Examiner agrees that Antonakakis does not distinctly or clearly disclose “…, each of the detected domain names selected for said sub-group is identified as remaining active after said predetermined time frame;”. 

	Nevertheless, as stated further below in the current rejection of claim 1 (as amended), Examiner respectfully maintains that the combination of Antonakakis in view of Bilge does teach the further limitation of “…, each of the detected domain names selected for said sub-group is identified as remaining active after said predetermined time frame;”. To that effect, Examiner has pointed to Bilge, at page 4, section 3.1, as teaching performing time series analysis where a global scope analysis is used for detecting domains that have a short life and a local scope analysis focuses on how domains behave during their life time; Bilge, page 5, section 3.1, ¶ 1, further teaching defining short lived domains if they are queried only between time t0 and t1, and if this duration is comparatively short.; Bilge, page 5, section 3.1, ¶ 2 further teaches “the main idea behind performing local scope analysis is to zoom into the life time of a domain and study its behavioral characteristics”; Bilge, page 5, section 3.1 and 3.1.1 further disclosing detecting short-lived domains by applying time series analysis algorithms (i.e., CPD algorithms) on a predefined time interval measured in seconds.; Time-Based Features such as Short-life and TTL Value-Based Features;) … 
	
	In view of all of the foregoing, Examiner respectfully maintains that the combination of Antonakakis in view of Bilge (and/or the combination in further view of O’Leary) teaches all of the limitations of claim 1, as currently amended. Hence, the rejection of claim 1, under 35 U.S.C. 103, over said combination of references has been maintained herein. 
	
	For the at least same reasons stated above for claim 1, the rejections of analogous method claim 18 (as amended) and dependent claims 2-13, 15-18, and 20-21 have been maintained. See Claim Rejections under 35 U.S.C. 103 section further below. 


Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
Grammatical error in claims 1 and 18. The claims appear to be missing the term “wherein” just prior to the limitation “each of the detected domain name selected for said sub-group is identified a remaining active after said predetermined time frame;”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

The terms “approximately” and “few” in claim 22 are a relative terms which render the claim indefinite.  The terms “approximately” and “few” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. New claim 22 recites “[t]he system according to claim 1, wherein said predetermined time frame is approximately one to few seconds in length.” Given the use of the term “approximately”, the predetermined time frame, as currently recited in the claim, could be any length time frame and does not necessarily have to be one second in length. The same reasoning applies to the term “few” given that it is an claim 22, has been rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


16.	Claims 1-2, 6-7, 9, 12-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Antonakakis et al. (US 20140157414 A1) in view of Bilge et al., “EXPOSURE: Finding Malicious Domains Using Passive DNS Analysis”. Alternatively, claims 1-2, 6-7, 9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Antonakakis in view of Bilge in further view of O’Leary et al. (US 20160065535 A1).

Regarding claim 1, a system for calculating and ascribing reputation scores to Domain Name System (DNS) domain names (Antonakakis, Paragraph [0010] teaches system), the system comprising: 

a memory storing a code (Paragraph [0010] and Figs. 1 and 3 teaches system comprising servers and detection application 305 [understood as code store in memory – Note: memory not explicitly shown in Figs. 1 and 3]); and 

at least one hardware processor coupled to the memory for executing the code (Paragraph [0010] and Figs. 1 and 3 teaches system comprising servers and detection application 305 [understood as code store in memory – Note: memory not explicitly shown in Figs. 1 and 3]), the code comprising: 

instructions for detecting domain names appearing in a first appearance in a network during a predetermined time frame (Paragraph [0005] teaches detecting new malicious domain names from analyzing DNS query patterns a the upper DNS hierarchy.; Paragraph [0015] further teaches monitored streams of DNS traffic.; Paragraph [0056] further teaches new domain names.; Paragraph [0010] teaches dividing monitored data streams into epochs, where “an epoch can be one month, one week, several days, one day, one hour, or any other time period” – reading on during a predetermined time frame as claimed. [Note: “new” domain names, as disclosed in Antonakakis, reading on domain names appearing in a first appearance in a network, as claimed].); 

instructions for selecting, at the end of said predetermined time frame, a sub-group of said detected domain names, … (Paragraphs [0005] and [0015] teaches new domain names detected in monitored DNS traffic streams; Paragraph each domain name or d’KB (e.g., all unknown domains) extracted from the query/response streams can be mapped into a feature vector.; Paragraph [0010] teaches “At the end of each epoch, system 300 can summarize the DNS traffic related to a given domain name d by computing, a number of statistical features”.;); 

instructions for extracting features of each of said detected domain names included in said sub-group (See, Paragraphs [0005], [0010] and [0015] cited for the preceding limitation; Paragraph [0020] further teaches the computed statistical features are extracted statistical features) [Note:  Domain name(s) or d’KB mapped into feature vector in Paragraph [0015] and extracted statistical features in Paragraphs [0010] and [0020] reading on extracting features… as claimed.];); and 

instructions for calculating a reputation score for each of the domain names included in said sub-group … based on the domain name features (Antonakakis, Paragraph [0016] teaches calculating confidence score(s) [reading on reputation score] for given domain observed during an epoch; Paragraph [0056] further teaches dynamic domain name reputation system, and high and low reputation scores for identified new domain names. [Note: confidence score and/or reputation scores as disclosed in Antonakakis use extracted statistical features to arrive to malicious or benign domain name scores – reading on based on the domain name features]).

	However, Antonkakakis, does not distinctly disclose:
… each of the detected domain names selected for said sub-group is identified as remaining active after said predetermined time frame … 
 …by assessing an expected life duration of each of the identified domain names…

	Nevertheless, Bilge teaches …each of the detected domain names selected for said sub-group is identified as remaining active after said predetermined time frame (Bilge, page 4, section 3.1, teaches performing time series analysis where a global scope analysis is used for detecting domains that have a short life and a local scope analysis focuses on how domains behave during their life time; Bilge, page 5, section 3.1, ¶ 1, further teaches defining short lived domains if they are queried only between time t0 and t1, and if this duration is comparatively short.; Bilge, page 5, section 3.1, ¶ 2 further teaches “the main idea behind performing local scope analysis is to zoom into the life time of a domain and study its behavioral characteristics”; Bilge, page 5, section 3.1 and 3.1.1 further disclose detecting short-lived domains by applying  time series analysis algorithms (i.e., CPD algorithms) on a predefined time interval measured in seconds.; Bilge, page 2, col. 1, ¶ 5-6, teaches system that employs a passive DNS analysis approach and a detection system and further teaches system capable of identifying malicious domains as soon as they appear based on analysis of fifteen (15) domain name features characterizing different properties of DNS names.; Bilge, Table 1, teaches Features, including but not limited to Time-Based Features such as Short-life and TTL Value-Based Features;) …

	Furthermore, Bilge teaches …by assessing an expected life duration of each of the included domain names… (Bilge, page 2, col. 1, ¶ 5-6, teaches system that employs a passive DNS analysis approach and a detection system and further teaches system capable of identifying malicious domains as soon as they appear based on analysis of fifteen (15) domain name features characterizing different properties of DNS names.; Bilge, Table 1, teaches Features, including but not limited to Time-Based Features such as Short-life and TTL Value-Based Features; Bilge, Section 3.1, teaches Time-Based Feature analysis (e.g., global scope analysis that looks at short life and local scope analysis focusing on domain behavior during their life time) used to determine maliciousness of a domain name.; Bilge, page 2, col. 2, ¶ 2-5, teaches system is able to monitor and identify new domain names as malicious and further discloses domain name reputation scoring in cited reference Antonakakis et al., Building a Dynamic Reputation System for DNS. In 19th Usenix Security Symposium, 2010.). 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the methods and system for reputation scoring for new domain names based on extracted statistical features taught by Antonakakis with the techniques for malicious domain name detection and classification using extracted features including Time-Based and TTL-Based features as taught by Bilge in order to provide an improved approach for malicious domain name detection that is not dependent on large amounts of historical maliciousness data, requires less training time and is also able to detect malicious domains that are mapped to a new address space 

Alternate Rejection – Claim 1 – Antonakakis in view of Bilge in further view of O’leary

	Examiner believes that the combination of Antonakakis in view of Bilge teaches all of the limitations of claim 1 (as stated above). However, if it is determined that the combination does not distinctly disclose the limitation instructions for detecting domain names appearing in a first appearance in a network, O’leary explicitly teaches the limitation as provided below. 

	O’leary teaches instructions for detecting domain names appearing in a first appearance in a network (O’leary, Paragraph [0048] teaches “for analysis of ranked domain names… The ranking system 120 can produce basic descriptive statistics per domain name, including a date when a certain domain name was first seen in the DNS data…”.)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the methods and system for reputation scoring for new domain names based on extracted statistical features taught by Antonakakis. As modified by the techniques for malicious domain name detection and classification using extracted features including Time-Based and TTL-Based features, taught by 


	Regarding claim 2, the combination of Antonakakis in view of Bilge (and/or the combination in further view of O’Leary) teaches all of the limitations of claim 1, and Antonakakis further teaches wherein the code further comprises instructions to intercept network messages during the predefined time frame and to capture domain names by identifying domain names in the intercepted messages (Paragraphs [0010] and [0015] teaches system for detecting malicious domain names, wherein monitored data streams [i.e., of DNS traffic] may be divided into epochs [reading on predefined time frame] and at the end of each epoch the system can summarize the DNS traffic related to a given domain name by computing a number of statistical features.).

	[EXAMINER NOTE: Examiner notes that Bilge concurrently teaches passive DNS monitoring for malicious domain name detection (in Abstract and page 2, col. 2, ¶ 1) – also reading on intercepting network messages … as claimed.]

Regarding claim 6, the combination of Antonakakis in view of Bilge (and/or the combination in further view of O’Leary) teaches all of the limitations of claim 1, and Bilge further teaches wherein the domain name features include at least one of a list comprising top level domain (TLD), registrar, list of DNS record types, geographic location of hosting servers, geographic location of name servers, number of name servers, ASN details, similarity of parts of the domain name to popular brands, the length of the domain name and length of its tokens (Bilge, Table 1, teaches Features reading on at domain name features as claimed.).



	Regarding claim 7, the combination of Antonakakis in view of Bilge (and/or the combination in further view of O’Leary)  teaches all of the limitations of claim 1, and Bilge further teaches wherein the code further comprises instructions for training a classifier to assess expected life duration of a domain name based on features of the domain name (Bilge, Sections 4.2 and 4.3 teach training a classifier, the classifier using a J48 decision tree algorithm, wherein classifier evaluates features including but not limited to Time-Based Features and TTL Value-Based Features [Note: the Time-Based Features and TTL Value-Based Features used by classifier to separate the malicious and benign domains reading on classifier trained to assess expected life duration of a domain name based on features of the domain name].).



Regarding claim 9, the combination of Antonakakis in view of Bilge (and/or the combination in further view of O’Leary) teaches all of the limitations of claim 7, and Bilge further teaches wherein the instructions for training a classifier to assess an expected life duration include at least one of instructions to train a classifier to assess whether an identified domain name would remain reachable after a certain time period and instructions to train a classifier to assess a probability that an identified domain name would remain reachable after a certain time period (Bilge, Sections 4.2 and 4.3 teach training a classifier, the classifier using a J48 decision tree algorithm, wherein classifier evaluates features including but not limited to Time-Based Features and TTL Value-Based Features.; Bilge, Section 3.1, Col. 2, ¶ 2-3, teaches analyzing the changes in the number of requests for a domain name during a given period of time, including, a global and local scope analysis for detecting domains that tend to have a short life span – short-lived domains - (e.g., DGA generated) [Note: Time-Based analysis described in Bilge reading on assessing ‘reachability’ of an identified domain name]. Bilge, Section 3.3, Col. 2, ¶ 3, further teaches “malicious domains tend to set their TTL values to lower values [further reading on assessing if identified domain name would remain reachable after a certain time period]  [Note: Both, the Time-Based Features and TTL Value-Based Features used by classifier to separate the malicious and benign domains reading on classifier trained to assess expected life duration of a domain name and assess whether an identified domain name would remain reachable after a certain time period.] [Note: decision trees employ and/or assess probability distributions over the classes – reading on assessing a probability as claimed.]).


Regarding claim 12, the combination of Antonakakis in view of Bilge (and/or the combination in further view of O’Leary) teaches all of the limitations of claim 7, and Antonakakis further teaches wherein the code comprises instructions for updating the classifier and repeating calculating of a reputation score once the classifier is updated (Antonakakis, Paragraph [0016] teaches “statistical classifier module 325 can gather the statistical information from any or all of these vectors (or any others), compare it to historical information in knowledge database 310, and assign a label l.sub.d'.j and a confidence score c (l.sub.d'.j), which can express whether the query/response patterns observed for d' during epoch E.sub.j resemble either malicious or benign behavior, and with what probability.”… “an operator may alter the classification probability confidence threshold so he/she can tune the false positive and true positive designations accordingly.” [Note: altering and tuning as disclosed in Antonakakis reading on updating the classifier and repeating the calculation as claimed.]).



	Regarding claim 13, the combination of Antonakakis in view of Bilge (and/or the combination in further view of O’Leary)  teaches all of the limitations of claim 12, and wherein the updating of the classifier includes shifting the time frame (Antonakakis, Paragraph [0010] teaches the system can divide the monitored data streams into epochs and at the end of each epoch the system can summarize the DNS traffic related to a given domain d by computing a number of statistical features. [Note: analysis within each ‘epoch’ of the divided data streams as described in Antonakakis, reading on shifting the time frame as claimed.]), and wherein the calculation of reputation score is repeated for domain names having a reputation score below a predetermined threshold (Antonakakis, Paragraph [0016] teaches “statistical classifier module 325 can gather the statistical information from any or all of these vectors (or any others), compare it to historical information in knowledge database 310, and assign a label l.sub.d'.j and a confidence score c (l.sub.d'.j), which can express whether the query/response patterns observed for d' during epoch E.sub.j resemble either malicious or benign behavior, and with what probability.”… “an operator may alter the classification probability confidence threshold so he/she can tune the false positive and true positive designations accordingly.”).



	Regarding claim 15, the combination of Antonakakis in view of Bilge (and/or the combination in further view of O’Leary)  teaches all of the limitations of claim 7, and Bilge further teaches wherein the training of a classifier comprises training the classifier to identify the effect of each domain name feature on whether a domain name would still be active after a predefined period of time (Bilge, section 4.3, as the decision tree classifier builds a tree during the training phase, the features that are best in separating the malicious from the benign domains can be clearly seen…To find the combination of features that produce the minimum error rate, we trained classifiers using different combinations of feature sets and compared the results…”).



	Regarding claim 16, the combination of Antonakakis in view of Bilge (and/or the combination in further view of O’Leary)  teaches all of the limitations of claim 7, and Bilge further teaches wherein the training of a classifier comprises training the classifier to calculate a class value reflecting the a length of a time after which the domain name would still be active by combining the effect of each of the extracted features on the length of the time duration (Bilge, section 4.3, teaches the decision tree can be split into smaller subtrees with the information form the attribute values. Section 4.3 further discloses, the fifteen (15) features [shown in Table 1] were divided into four different classes according to the type of information used - “Features that are extracted from the time-series analysis ( F1, Time-Based Features), the DNS answer analysis (F2, DNS Answer-Based Features), the TTL value analysis (F3, TTL Value-Based Features), and the analysis of the domain name (F4, Domain-Based Features).”; Bilge, Section 3.1, teaches Time-Based Features are used in determination of short-lived domains [reading class value reflecting the length of time after which a domain name would still be active...”] . ).



	Regarding claim 17, the combination of Antonakakis in view of Bilge (and/or the combination in further view of O’Leary) teaches all of the limitations of claim 7, and Bilge further teaches, wherein the training of a classifier comprises training the classifier to map each domain name into a multi-dimensional space of features, wherein each feature affects the probability of a domain name to remain active after a predetermined time, and to calculate a class value based on the location of the domain name in the multi-dimensional space of features (Bilge, Section 4.3, page 8, teaches “the J48 algorithm [decision tree algorithm] leverages the fact the tree can be split into smaller subtrees with the information obtained from the attribute values. Whenever the algorithm encounters a set of items that can clearly be separated from the other class by a specific attribute, it branches out a new leaf according to the value of the attribute.; Bilge, Section 4.3, page 9, further teaches ‘features’ include the features extracted from the time series analysis (see Time-Base-Features in Section 3.1) and features extracted from the TTL value analysis see TTL Value-Based Features in Section 3.3. [Note: decision tree reading on multi-dimensional space of features].). 

[EXAMINER NOTE: Regarding claim 17, Antonakakis concurrently teaches, at Paragraph [0013], feature computation module 320 can comprise a function that can map the DNS traffic in the epoch related to d into a feature vector. The statistical classifier module 310 can utilize the feature vector to classify…; Paragraph [0005] analysis of domain name system (DNS) query patterns at the upper DNS hierarchy for the purpose of detecting new malicious domain names and further teaches DNS operators would be able to detect and remediate malicious domain names within their name space.; Paragraph [0012] further teaches “each domain name in the knowledge database 310, and in turn each feature vector in a set of training vectors V.sub.train can be associated with a malicious or benign label.”].

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the methods and system for reputation scoring for new domain names based on extracted statistical features taught by Antonakakis with the techniques for malicious domain name detection and classification using extracted features including Time-Based and TTL-Based features as taught by Bilge, as further modified by the domain name statistic extraction features including a date when a certain domain was first seen in the monitored DNS data, as taught by O’Leary,  in order to provide an improved approach for malicious domain name detection that is not dependent on large amounts of historical maliciousness data, requires less training time and is also able to detect malicious domains that are mapped to a new address space each time and never used for other malicious purposes again. (Bilge, page 2, Col. 2, ¶ 2). 



	Regarding claim 18, Antonakakis teaches a method for calculating and ascribing reputation scores to DNS domain names (Antonakakis, Abstract and Paragraph [0014] teaches method), the method comprising: 

detecting domain names appearing in a first appearance in a network during a predetermined time frame (Paragraph [0005] teaches detecting new malicious domain names from analyzing DNS query patterns a the upper DNS hierarchy.; Paragraph [0015] further teaches monitored streams of DNS traffic.; Paragraph [0056] further teaches new domain names.; Paragraph [0010] teaches dividing monitored data streams into epochs, where “an epoch can be one month, one week, several days, one day, one hour, or any other time period” – reading on during a predetermined time frame as claimed. [Note: “new” domain names, as disclosed in Antonakakis, reading on domain names appearing in a first appearance in a network, as claimed].); 

selecting, at the end of said predetermined time frame, a sub-group of said detected domain names, … (Paragraphs [0005] and [0015] teaches new domain names detected in monitored DNS traffic streams; Paragraph [0015] further teaches “a stream of DNS traffic can be monitored, and at the end of an epoch, each domain name or d’KB (e.g., all unknown domains) extracted from the query/response streams can be mapped into a feature vector.; Paragraph [0010] teaches “At the end of each epoch, system 300 can summarize the DNS traffic related to a given domain name d by computing, a number of statistical features”.;); 

extracting features of each of said detected domain names included in said sub-group (See, Paragraphs [0005], [0010] and [0015] cited for the preceding limitation; Paragraph [0020] further teaches the computed statistical features are extracted statistical features) [Note:  Domain name(s) or d’KB mapped into feature vector in Paragraph [0015] and extracted statistical features in Paragraphs [0010] and [0020] reading on extracting features… as claimed.];); and 

calculating a reputation score for each of the domain names included in said sub-group … based on the domain name features (Antonakakis, Paragraph [0016] teaches calculating confidence score(s) [reading on reputation score] for given domain observed during an epoch; Paragraph [0056] further teaches dynamic domain name reputation system, and high and low reputation scores for identified new domain names. [Note: confidence score and/or reputation scores as disclosed in Antonakakis use extracted statistical features to arrive to malicious or benign domain name scores – reading on based on the domain name features]).

	However, Antonkakakis, does not distinctly disclose:
… each of the detected domain names selected for said sub-group is identified as remaining active after said predetermined time frame … 
 …by assessing an expected life duration of each of the identified domain names…

	Nevertheless, Bilge teaches …each of the detected domain names selected for said sub-group is identified as remaining active after said predetermined time frame (Bilge, page 4, section 3.1, teaches performing time series analysis where a global scope analysis is used for detecting domains that have a short life and a local scope analysis focuses on how domains behave during their life time; Bilge, page 5, section 3.1, ¶ 1, further teaches defining short lived domains if they are queried only between time t0 and t1, and if this duration is comparatively short.; Bilge, page 5, section 3.1, ¶ 2 further teaches “the main idea behind performing local scope analysis is to zoom into the life time of a domain and study its behavioral characteristics”; Bilge, page 5, section 3.1 and 3.1.1 further disclose detecting short-lived domains by applying  time series analysis algorithms (i.e., CPD algorithms) on a predefined time interval measured in seconds.; Bilge, page 2, col. 1, ¶ 5-6, teaches system that employs a passive DNS analysis approach and a detection system and further teaches system capable of identifying malicious domains as soon as they appear based on analysis of fifteen (15) domain name features characterizing different properties of DNS names.; Bilge, Table 1, teaches Features, including but not limited to Time-Based Features such as Short-life and TTL Value-Based Features;) …

	Furthermore, Bilge teaches …by assessing an expected life duration of each of the included domain names… (Bilge, page 2, col. 1, ¶ 5-6, teaches system that employs a passive DNS analysis approach and a detection system and further teaches system capable of identifying malicious domains as soon as they appear based on analysis of fifteen (15) domain name features characterizing different properties of DNS Time-Based Features such as Short-life and TTL Value-Based Features; Bilge, Section 3.1, teaches Time-Based Feature analysis (e.g., global scope analysis that looks at short life and local scope analysis focusing on domain behavior during their life time) used to determine maliciousness of a domain name.; Bilge, page 2, col. 2, ¶ 2-5, teaches system is able to monitor and identify new domain names as malicious and further discloses domain name reputation scoring in cited reference Antonakakis et al., Building a Dynamic Reputation System for DNS. In 19th Usenix Security Symposium, 2010.). 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the methods and system for reputation scoring for new domain names based on extracted statistical features taught by Antonakakis with the techniques for malicious domain name detection and classification using extracted features including Time-Based and TTL-Based features as taught by Bilge in order to provide an improved approach for malicious domain name detection that is not dependent on large amounts of historical maliciousness data, requires less training time and is also able to detect malicious domains that are mapped to a new address space each time and never used for other malicious purposes again. (Bilge, page 2, Col. 2, ¶ 2). 

Alternate Rejection – Claim 18 – Antonakakis in view of Bilge in further view of O’leary

instructions for detecting domain names appearing in a first appearance in a network, O’leary explicitly teaches the limitation as provided below. 

	O’leary teaches instructions for detecting domain names appearing in a first appearance in a network (O’leary, Paragraph [0048] teaches “for analysis of ranked domain names… The ranking system 120 can produce basic descriptive statistics per domain name, including a date when a certain domain name was first seen in the DNS data…”.)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the methods and system for reputation scoring for new domain names based on extracted statistical features taught by Antonakakis. As modified by the techniques for malicious domain name detection and classification using extracted features including Time-Based and TTL-Based features, taught by Bilge, to explicitly include the domain name statistic extraction features including a date when a certain domain was first seen in the monitored DNS data, as taught by O’Leary, in order to provide a system and method that overcomes drawbacks of prior known methods which may be vulnerable to network security problems and may rank domain names associated with a malicious activity, propagation of malware, and the like. (O’leary, Paragraph [0006] and [0057]). 



	Regarding claim 20, the combination of Antonakakis in view of Bilge (and/or the combination in further view of O’Leary) teaches all of the limitations of claim 12, and Antonakakis teaches wherein the code further comprises code instructions to determine, after each of said repeated calculation, when said at least one identified domain name is a malicious domain (Antonakakis, Paragraph [0016] teaches “statistical classifier module 325 can gather the statistical information from any or all of these vectors (or any others), compare it to historical information in knowledge database 310, and assign a label l.sub.d'.j and a confidence score c (l.sub.d'.j), which can express whether the query/response patterns observed for d' during epoch E.sub.j resemble either malicious or benign behavior, and with what probability.”… “an operator may alter the classification probability confidence threshold so he/she can tune the false positive and true positive designations accordingly.”; Paragraph [0016] further teaches, trained classifier can label domain name as being malicious with a certain confidence score.; Paragraph [0056] teaches dynamic domain name reputation system. [Note: altering and tuning and dynamic as disclosed in Antonakakis reading on updating the classifier and repeating the calculation as claimed.]).



	Regarding claim 22, the combination of Antonakakis in view of Bilge (and/or the combination in further view of O’Leary) teaches all of the limitations of claim 1, and the wherein said predetermined time frame is approximately one to few seconds in length (Bilge, page 5, section 3.1 teaches time series analysis to “zoom into the life time of a domain” and study its characteristics. Bilge, page 5, section 3.1.1 teaches interval length of 3600 seconds and further discloses experimenting with different valued intervals such as 150, 300, etc. in time duration.; [Note: Although Antonakakis does not explicitly express the epochs in seconds time units, Antonakakis does teach, in Paragraph [0010], “an epoch can be one month, one week, several days, one day, one hour, or any other time period” – also reading on the limitation as claimed].).

	[EXAMINER NOTE: Claim 22 has been rejected under 35 U.S.C. 112(b) as being indefinite due to the use of the relative terms “approximately” and “few” with respect to the measure of the predetermined time frame. For purposes of compact prosecution, claim 22 has been interpreted as comprising any predetermined time frame and/or time period.].


17.	Claims 3-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Antonakakis et al. (US 20140157414 A1) in view of Bilge et al., “EXPOSURE: Finding Malicious Domains Using Passive DNS Analysis”, in further view of Dixon et al. (US 20060253582 A1). Alternatively, Claims 3-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Antonakakis in view of Bilge in further view of O’Leary, in further view of Dixon. 

	Regarding claim 3, the combination of Antonakakis in view of Bilge (and/or the combination in further view of O’Leary) teaches all of the limitations of claim 1, and Antonakakis further teaches wherein the code further comprises instructions to assign an initial reputation score for each of the identified domain names (Antonakakis, Paragraph [0016] teaches assigning a label and confidence score “which can express whether the query/response patterns observed for d’ during epoc E.sub.j resemble either malicious or benign behavior”; Paragraph [0016] further teaches the classification probability confidence threshold may be ‘altered’ in order to ‘tune’ false positive and true positive designations [altering and tuning after assigning a confidence score (in paragraph [0016]) – reading on assigning an initial reputation score as claimed.), …

	However, the combination does not distinctly and/or clearly disclose … and instructions to increase the reputation score of a domain name every predetermined time interval in case the domain name is still reachable.

	Nevertheless, Dixon explicitly teaches … and instructions to increase the reputation score of a domain name every predetermined time interval in case the domain name is still reachable (Paragraph [0104] teaches assessing the reputation of a website wherein an algorithm may be adapted to measure the duration of a website’s existence  [as in “reachable”] and compare it against a predetermined period; Paragraph [0104] further teaches if the site has been in existence for a longer period than a predetermined period then the site may be deemed to have acceptable reputation and, thus receives a higher reputation score.; Paragraph [0321] teaches the reputation services may be employed to evaluate a website or a domain [i.e., domain name].).

	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the methods and system for reputation scoring for new domain names based on extracted statistical features as taught by Antonakakis, as modified by the techniques for malicious domain name detection and classification using extracted features including Time-Based and TTL-Based features taught by Bilge, as further modified by the domain name statistic extraction features including a date when a certain domain was first seen in the monitored DNS data, as taught by O’Leary, to include the algorithm that measures the website and/or domain existence and accordingly modifies reputation scores as taught by Dixon, in order to improve the fit between calculated values and actual events considered by the reputation calculation algorithm (Dixon, Paragraph [0104]).



	Regarding claim 4, the combination of Antonakakis in view of Bilge in further view of Dixon (and/or the combination in further view of O’Leary) teaches all of the limitations of claim 3, and the combination further teaches wherein the instructions for calculating a reputation score include determining based on the expected life duration a measure in which the reputation score of a domain name increases in each time interval (Dixon, Paragraph [0104] teaches assessing the reputation of a website wherein an algorithm may be adapted to measure the duration of a website’s existence  [as in “reachable”] and compare it against a predetermined period; Dixon, Paragraph [0104] further teaches if the site has been in existence for a longer period than a predetermined period then the site may be deemed to have acceptable reputation and, thus receives a higher reputation score.; Dixon, Paragraph [0321] teaches the reputation services may be employed to evaluate a website or a domain [i.e., domain name].; Bilge, section 3.1, 
col. 2, teaches determining and/or classifying a new domain name as malicious by assessing Time-Based features, such as short-life span, which is disclosed as a known characteristic and/or assumption about DGA generated domain names, and Bilge, section 3.3 further teaches TTL Value-Based features also used in the DNS classification, wherein assessing maliciousness may also be based on domain name Time to Live (TTL) - further reading on based on the expected life duration.).


Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the methods and system for reputation scoring for new domain names based on extracted statistical features as taught by Antonakakis, as modified by the techniques for malicious domain name detection and classification using extracted features including Time-Based and TTL-Based features taught by Bilge, as further modified by the domain name statistic extraction features including a date 



	Regarding claim 5, the combination of Antonakakis in view of Bilge in further view of Dixon (and/or the combination in further view of O’Leary) teaches all of the limitations of claim 4, and the combination further teaches wherein the determining is based on a probability that an identified domain name would remain reachable after a certain time period (Bilge, section 3.1, col. 2, and section 4.3 teaches determining and/or classifying a domain name (employing a decision tree algorithm) as malicious by assessing Time-Based features, such as short-life span, which is disclosed as a known characteristic and/or assumption about DGA generated domain names, and Bilge, section 3.3 further teaches TTL Value-Based features also used in the DNS classification, wherein assessing maliciousness may also be based on domain name Time to Live (TTL) - further reading on the determining is based on a probability that an identified domain name would remain reachable…; Dixon, Paragraph [0104] teaches assessing the reputation of a website wherein an algorithm may be adapted to measure the duration of a website’s existence  [as in “reachable”] and compare it against a predetermined period; Paragraph [0104] further teaches if the site has been in existence for a longer period than a predetermined period then the site may be deemed to have acceptable reputation and, thus receives a higher reputation score.).


Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the methods and system for reputation scoring for new domain names based on extracted statistical features as taught by Antonakakis, as modified by the techniques for malicious domain name detection and classification using extracted features including Time-Based and TTL-Based features taught by Bilge, as further modified by the domain name statistic extraction features including a date when a certain domain was first seen in the monitored DNS data, as taught by O’Leary, to include the algorithm that measures the website and/or domain existence and accordingly modifies reputation scores as taught by Dixon, in order to improve the fit between calculated values and actual events considered by the reputation calculation algorithm (Dixon, Paragraph [0104]).



	Regarding claim 10, the combination of Antonakakis in view of Bilge (and/or the combination in further view of O’Leary) teaches all of the limitations of claim 9, however, the combination does not distinctly disclose  wherein the certain time period is one of a predefined series of time period values, and wherein the instructions to train a classifier are for assessing the longest time period of the series of time period values after which the domain name would remain reachable.

	Nevertheless, Dixon teaches wherein the certain time period is one of a predefined series of time period values, and wherein the instructions to train a classifier are for assessing the longest time period of the series of time period values after which the domain name would remain reachable (Dixon, Paragraph [0104] teaches “algorithm may be adapted to measure the duration of a Website's existence and compare it against a predetermined period. If the site has been in existence for a longer period than the predetermined period, the site may be deemed to have an acceptable reputation, or a parameter associated with the duration may be given a favorable value…”; Paragraph [0321] teaches the reputation services may be employed to evaluate a website or a domain [i.e., domain name].; Paragraphs [0155] and [0249] teach analysis employed by machine learning classifier.).



	Regarding claim 11, the combination of Antonakakis in view of Bilge in further view of Dixon (and/or the combination in further view of O’Leary) teaches all of the limitations of claim 10, and the combination further teaches wherein the instructions to train a classifier are for determining a time period value of the series of time period values as the longest time period in case an assessed probability that the domain would remain reachable after the time period value is above a predetermined threshold (Dixon, Paragraph [0104] teaches “algorithm may be adapted to measure the duration of a Website's existence and compare it against a predetermined period. If the site has been in existence for a longer period than the predetermined period, the site may be deemed to have an acceptable reputation, or a parameter associated with the duration may be given a favorable value…”; Paragraph [0321] teaches the reputation services may be employed to evaluate a website or a domain [i.e., domain name].; Bilge, page 5, Col. 1, ¶ 1, teaches “Normally, if a domain is benign… our thesis is that the number of queries it receives should exceed the threshold at least several times during the monitoring period ...”; Bilge, page 6, Col. 1, section 3.1.1, further teaches CUSUM CDP algorithm - comprising a “(local_max)” and a “(cusum_max)”, to detect short-lived domains;  Bilge, Section 3.3, Col. 2, ¶  3, teaches evaluated TTL ranges [Bilge sections 3.1, 3.1.1 and Section 3.3 reading on in case … above or below a predetermined threshold as claimed.]).

18.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Antonakakis et al. (US 20140157414 A1) in view of Bilge et al., “EXPOSURE: Finding Malicious Domains Using Passive DNS Analysis”. Alternatively, Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Antonakakis in view of Bilge, in further view of O’Leary, in further view of Dixon et al. (US 20060253582 A1).


	Regarding claim 8, the combination of Antonakakis in view of Bilge (and/or the combination in further view of O’Leary) teaches all of the limitations of claim 7. 

Examiner believes that the combination of Antonakakis in view of Bilge further teaches (or at the least implies) wherein the classifier constitutes of a weighted function of domain name features (Antonakakis, Paragraph [0013] teaches “In operation mode, the feature computation module 320 and/or the statistical classifier module 310 can be utilized. The feature computation module 320 can comprise a function F(d, E.sub.i)=v.sup.i.sub.d that can map the DNS traffic in the epoch E.sub.i related to d into a feature vector v.sup.i.sub.d. The statistical classifier module 310 can utilize the feature vector to classify: the diversity of the IP addresses associated with the RDNS servers that queried the domain name d, the relative volume of queries from the set of querying RDNS servers, or historic information related to the IP space pointed to by d, or any combination thereof.”; Antonakakis, Paragraphs [0039], [0040], [0048], [0049], and [0055] teach the features of the feature vector – which are used by the classifier-  may be weighted features – [the weighted features, as described in Antonakakis, reading on weighted function of domain name features]). However if it is determined that the combination of Antonakakis in view of Bilge does not distinctly and/or explicitly teach the limitation, Dixon does explicitly teach the limitation in claim 8, as provided below. 

[EXAMINER NOTE: Regarding the limitation in claim 8, Examiner further notes that Bilge concurrently teaches (in page 9, Col. 1, ¶ 1), classifier built as a decision tree, wherein each time a decision needs to be taken, the attribute with the highest normalized gain is chosen [reading on classifier constituting of a weighted function of domain name features].]

Dixon teaches wherein the classifier constitutes of a weighted function of domain name features (Dixon, Paragraph [0249] teaches “machine learning [as in machine learning “classifier”] may provide a means to take a large collection of input information called features… and then determine the relevancy of the features in predicting whether a site is good or bad… In certain embodiments, weights assigned to each feature may determine whether a site is a good site or a bad site…As new sites may be found, the features for that site may be computed and then weighted…”; Paragraph [0321] teaches the reputation services may be employed to evaluate a website or a domain [i.e., domain name].; Paragraph [0250] teaches domain name features, for example age of the domain, registration information, among others.).

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the methods and system for reputation scoring for new domain names based on extracted statistical features as taught by Antonakakis, as modified by the techniques for malicious domain name detection and classification using extracted features including Time-Based and TTL-Based features taught by Bilge, as futher modified by the domain name statistic extraction features including a date when a certain domain was first seen in the monitored DNS data, as taught by O’Leary, to include the weighted function of domain name features as taught by Dixon in order optimize the reputation algorithm (by adjusting weights) and to improve the fit between .

19.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Antonakakis in view of Bilge in further view of O’Leary, in further view of Dixon (US 20060253582 A1). 

Regarding claim 21, the combination of Antonakakis in view of Bilge (and/or the combination in further view of O’Leary) teaches all of the limitations of claim 9. However the combination does not distinctly disclose wherein said classifier is trained to increase the assessed probability when said identified domain name includes parts similar to names of popular brands. 

	Nevertheless, Dixon teaches wherein said classifier is trained to increase the assessed probability when said identified domain name includes parts similar to names of popular brand (Dixon, Paragraph [0215] teaches assessing Website reputation based at least in part on corporate reputation of a business associated with the website, existence of a trademark, popularity rank, among other attributes and/or features.)

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the methods and system for reputation scoring for new domain names based on extracted statistical features as taught by Antonakakis, as .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156.  The examiner can normally be reached on Mon. - Fri. 7:30a.m.-5:00p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123